 1

 2                                                                   JS-6
 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12   JAMES SHAYLER, an               Case No. 2:21-cv-03261-SB-PVC
13   individual,

14                                       ORDER DISMISSAL WITH
          Plaintiff,                     PREJUDICE
15
     v.
16

17   EDDIE BAHARIANS, an
     individual; STELLA
18   MATAVOUSIAN, an individual;
19   PERRY COOPER and SHARI
     COOPER, individually and as
20   trustees of THE COOPER
21   FAMILY TRUST dated
     FEBRUARY 10, 2009; and DOES
22   1-10, inclusive,
23
          Defendants.
24

25

26

27

28

                                     1
 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff James Shayler (“Plaintiff”) and Stella Matavousian,
 3
     Perry Cooper And Shari Cooper, (“Defendants”), the Court hereby enters a dismissal
 4

 5   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.

 6   Each party shall bear his or its own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9

10
     DATED: June 23, 2021
11

12                                       STANLEY BLUMENFELD, JR.
                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
